DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the RCE filed 10/27/2021. 

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are currently pending.   Claims 1, 8,  and 15 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.


Examiner’s Amendment 

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Todd Thurheimer (Reg. No. 76231) on 01/26/2022.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

(Currently Amended) A method, comprising:
receiving, by a server device, a request to create a custom action that specifies programming instructions for responding to a custom action triggering event and a category of feed items to which the custom action applies;

identifying, by the server device, an item identifier and the custom action based on receipt of a custom action detected message indicating that the custom action triggering event occurred on a client device, wherein the custom action detected message indicates that a scripting event is detected on the client device viewing an information post having a feed item matching the category;

in response to a detected condition 

(Cancelled) 

3.	(Original) The method of claim 2, wherein the custom action detected message comprises the item identifier, a feed identifier, and a custom action identifier.

4.	(Previously Presented) The method of claim 1, wherein the item identifier identifies a feed item in the information post to which the custom action applies. 

5.	(Cancelled) 

6.	(Original) The method of claim 1, wherein the programming instructions are wrapped in an abstract class.

7.	(Original) The method of claim 1, further comprising: 
receiving, by the server device, the programming instructions in a custom actions framework that allows an administrator to configure the custom action.


8.	(Currently Amended) A system, comprising:
a memory; and 
at least one processor coupled to the memory and configured to:
receive a request to create a custom action that specifies programming instructions for responding to a custom action triggering event and a category of feed items to which the custom action applies;

identify an item identifier and the custom action based on receipt of a custom action detected message indicating that the custom action triggering event occurred on a client device, wherein the custom action detected message indicates that a scripting event is detected on the client device viewing an information post having a feed item matching the category;
retrieve and execute the programming instructions for the item identifier to modify data in the information post; and
in response to a detected condition 

9.	(Cancelled) 


11.	(Previously Presented) The system of claim 8, wherein the item identifier identifies a feed item in the information post to which the custom action applies.

12.	(Cancelled) 

13.	(Original) The system of claim 8, wherein the programming instructions are wrapped in an abstract class.

14.	(Original) The system of claim 8, the at least one processor further configured to:
receive the programming instructions in a custom actions framework that allows an administrator to configure the custom action.

15.	(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving a request to create a custom action that specifies programming instructions for responding to a custom action triggering event and a category of feed items to which the custom action applies;

identifying an item identifier and the custom action based on receipt of a custom action detected message indicating that the custom action triggering event occurred on a client device, wherein the custom action detected message indicates that a scripting event is detected on the client device viewing an information post having a feed item matching the category;
retrieving and executing the programming instructions to modify data in the information post identified by the item identifier; and
in response to a detected condition 

16.	(Cancelled)

17.	(Original) The non-transitory computer-readable device of claim 16, wherein the custom action detected message comprises the item identifier, a feed identifier, and a custom action identifier.

18.	(Previously Presented) The non-transitory computer-readable device of claim 15, wherein the item identifier identifies a feed item in the information post to which the custom action applies.

19.	(Cancelled) 

.

Reasons for Allowance
5.	Claims  1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 01/27/2022 has been approved.  The previous double patenting rejection is withdrawn.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8,  and 15. 

The features as recited in independent Claims 1, 8,  and 15 “identifying, by the server device, an item identifier and the custom action based on receipt of a custom action detected message indicating that the custom action triggering event occurred on a client device, wherein the custom action detected message indicates that a scripting event is detected on the client device viewing an information post having a feed item matching the category; retrieving and executing, by the server device, the programming instructions to modify data in the information post identified by the item identifier; and
in response to a detected condition, generating, by the server device, a custom action display component and a custom action helper, transmitting the custom action display component and the custom action helper to the client device, and causing the client device to update the information post to include the custom action display component and the custom action helper,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176